Title: To James Madison from Joseph Jones, 21 March 1795
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Fredg. 21t. Mar: 1795.
I returned last evening from Loudoun where I had been two weeks geting the land surveyed and fixing some hands on a small part of it or your favors of the 2d. & 4th. should have been sooner noticed. My absence prevented my attending to your letter to J. Willis but no inconvenience has resulted from it. The story you mention had been circulated and some had asked me if I thought it true or had received any intimation of the sort from you and generally I answered I had no doubt of your willingness to serve as I was satisfied if you meditated retirement and had decided on it, you wod. have communicated your intention to me as well as others. In Fredk. & Berkeley—Rutherford outvoted Morgan about 450. In Loudoun Fairfax and Prince William—Brent has ousted Lee by a large majority. It is somewhat extraordinary that Monroes letters shod. be published to serve electioneering purposes which I shod. suppose could not be done but by the permission or connivance of the P——t or S——y of State. With respect to him it is an uncandid and ungenerous perversion of his intention and sentiments. I am in hopes Mrs. Madison and her Sister are restored to health I sincerely wish you all the enjoyment of that greatest of blessings. I inclosed a survey of Monroes Rock fish land. Did you receive it and what may be expected from it. I set out on this day or Tomorow week for Richmond where the circuit commences on the 1t. of Apr:—the letter for Miss Washington shall be sent to Mr. Lewis’s where the young Lady I understand resides. Yr. friend & Servt.
Jos: Jones
